Citation Nr: 1218370	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  06-26 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for posttraumatic degenerative disc and joint disease of the lumbosacral spine.

2.  For the period prior to January 10, 2007, entitlement to a disability rating in excess of 10 percent for bilateral flat feet with right fifth hammertoe, left foot plantar fasciitis, and left foot heel spur syndrome.

3.  For the period since April 1, 2007, entitlement to a disability rating in excess of zero percent for bilateral flat feet with right fifth hammertoe, left foot plantar fasciitis, and left foot heel spur syndrome.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by:  Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1964 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and July 2007 rating decisions of the Roanoke, Virginia, RO.  The February 2006 rating decision granted an increased 10 percent rating for posttraumatic degenerative disc and joint disease of the lumbosacral spine, which was previously rated at zero percent, and denied a rating in excess of zero percent for bilateral flat feet.  The July 2007 decision granted service connection for PTSD and assigned an initial rating of 50 percent, effective June 20, 2006.  

The Board notes that the July 2007 decision also granted service connection for left foot plantar fasciitis and heel spur syndrome and assigned a zero percent initial rating.  The RO evaluated the left foot plantar fasciitis and heel spur syndrome as part of the previously service-connected bilateral flat feet.  Further, the July 2007 decision assigned a temporary total disability rating for the combined foot disabilities from January 10, 2007, to April 1, 2007, due to a period of convalescence following foot surgery.  The Veteran has not disagreed with any aspect of the period of convalescence; and, as the maximum evaluation is granted during that period, no issue remains for appellate consideration regarding that period.  

In March 2008 correspondence, the Veteran requested a hearing before a Veterans Law Judge, to be held at the RO.  The hearing was scheduled for February 2009; however, the morning of the hearing, the Veteran called the RO and cancelled his hearing request.

This matter was previously before the Board, and adjudicated in a decision dated in April 2009, at which time the Board denied a rating in excess of 30 percent for posttraumatic degenerative disc and joint disease of the cervical spine, denied a rating in excess of 10 percent for posttraumatic degenerative disc and joint disease of the lumbosacral spine, denied extraschedular referral of the cervical and lumbosacral spine issues, granted a 10 percent rating for bilateral flat feet with right fifth hammertoe, left foot plantar fasciitis, and left foot heel spur syndrome, for the period prior to a temporary total rating period starting on January 10, 2007, denied a rating in excess of zero percent for bilateral flat feet with right fifth hammertoe, left foot plantar fasciitis, and left foot heel spur syndrome for the period subsequent to termination of the temporary total rating on April 1, 2007, and denied an initial rating in excess of 50 percent for PTSD.  

The Veteran appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an October 2011 memorandum decision, the CAVC vacated those portions of the Board's April 2009 decision which denied a schedular rating in excess of 10 percent for posttraumatic degenerative disc and joint disease of the lumbosacral spine, which denied a rating in excess of 10 percent for bilateral flat feet with right fifth hammertoe, left foot plantar fasciitis, and left foot heel spur syndrome for the period prior to January 10, 2007, which denied a rating in excess of zero percent for bilateral flat feet with right fifth hammertoe, left foot plantar fasciitis, and left foot heel spur syndrome for the period since April 1, 2007, and which denied an initial rating in excess of 50 percent for PTSD.  The CAVC affirmed the Board's denial of a schedular rating in excess of 30 percent for posttraumatic degenerative disc and joint disease of the cervical spine, and affirmed the Board's denial of extraschedular referral of the cervical and lumbosacral spine issues.  The vacated issues were remanded back to the Board.

Subsequent to the action of the CAVC, the Veteran's attorney submitted additional written argument and copies of VA treatment records and private treatment records, along with a waiver of the Veteran's right to have that evidence considered initially by the RO.

The issue of a disability rating in excess of 10 percent for posttraumatic degenerative disc and joint disease of the lumbosacral spine and the issue of a TDIU are addressed in the REMAND below and are therein REMANDED to the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.

2.  Prior to January 17, 2007, bilateral flat feet with right fifth hammertoe, left foot plantar fasciitis, and left foot heel spur syndrome were manifested by pain on use.  

3.  Since April 1, 2007, bilateral flat feet with right fifth hammertoe, left foot plantar fasciitis, and left foot heel spur syndrome have been manifested by pain on use and characteristic callosities.

4.  For the entire period on appeal, PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for bilateral flat feet with right fifth hammertoe, left foot plantar fasciitis, and left foot heel spur syndrome, are not met for any period prior to January 17, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2011).

2.  With resolution of reasonable doubt in the Veteran's favor, for the entire period since April 1, 2007, the criteria for a disability rating of 10 percent are met for bilateral flat feet with right fifth hammertoe, left foot plantar fasciitis, and left foot heel spur syndrome; the criteria for a rating in excess of 10 percent are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2011).

3.  With resolution of reasonable doubt in the Veteran's favor, for the entire period on appeal, the criteria for a 70 percent initial rating for PTSD are met; the criteria for a 100 percent rating for PTSD are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The CAVC issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Concerning the appeal for a higher initial rating for PTSD, because it arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

The Board finds that April 2005, October 2005, and March 2007, pre-decisional correspondence, supplemented by May 2008 post-decisional correspondence, with subsequent readjudication, provided notice of the evidence and information needed to substantiate the increased rating claim for the foot disabilities, set forth the respective responsibilities of VA and Veteran with respect to obtaining evidence, and notified the Veteran of how VA assigns disability ratings and effective dates.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's VA treatment records, private treatment records, and the Veteran's written assertions regarding his claims.  

In addition, the Veteran was afforded VA examinations to evaluate his service-connected bilateral foot disabilities and his PTSD.  These examinations were adequate because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Disability Ratings - Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

Analysis of Ratings for Bilateral Foot Disabilities

The Veteran is seeking an increased disability rating for his foot disabilities, both prior to, and subsequent to, the temporary total rating assigned from January 10, 2007 to April 1, 2007.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In a May 1993 rating decision, the RO granted service connection and assigned an initial rating of zero percent for bilateral flat feet with post-operative right fifth hammer toe, pursuant to Diagnostic Code 5276, effective January 1, 1993.  The July 2007 rating decision on appeal granted service connection for post-operative left plantar fasciitis and heel spur syndrome.  A temporary 100 percent rating was assigned for surgical convalescence, from January 10, 2007 to April 1, 2007.  A zero percent rating was assigned for the combined disabilities, effective April 1, 2007.  A June 2009 rating decision assigned an increased 10 percent rating for the combined disabilities, effective March 21, 2005.  That decision, in effect, implemented the Board's April 2009 decision.  It does not appear that the CAVC's April 2011 memorandum decision vacated the Board's grant of an increased 10 percent rating for the period prior to January 10, 2007; therefore, the Board has characterized the issue on appeal as entitlement to a disability rating in excess of 10 percent for that period.  

The Board again notes that the period of temporary total disability from January 10, 2007 to April 1, 2007 is not considered to be on appeal here.  The 100 percent rating assigned represents the maximum available level of compensation for this period.  Further, the Veteran has not expressed disagreement with either the beginning or end dates of the period; therefore, the Board here considers only the ratings assigned before and after the temporary total evaluation period (from January 10, 2007 to April 1, 2007).

The Veteran's bilateral foot disabilities have been evaluated by the RO under Diagnostic Code 5276, which provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as zero percent disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for a unilateral disability, and is rated 30 percent disabling for a bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo-Achillis on manipulation, that is not improved by orthopaedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for a bilateral disability.  38 C.F.R. § 4.71a. 

The Board acknowledges that Diagnostic Code 5276 does not employ successive rating criteria.  In other words, it is entirely possible for an individual to have all the criteria for a 30 percent disability rating without having most of the criteria for a 10 percent disability rating.  Therefore, an assessment under 38 C.F.R. § 4.7 is essential to any rating under that code.  See Wallace v. Shinseki, 2010 WL 4351734 (Vet. App. 2010).  The Board also notes that the conjunctive form is not specifically employed in the enumeration of rating criteria under Diagnostic Code 5276; therefore, it is not required that all of the manifestations that are listed be shown.  See Dyess v. Derwinski, 1 Vet. App. 448 (1991); see also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (the cases in which the CAVC has indicated that 38 C.F.R. § 4.21 applies are those in which the diagnostic criteria are not clearly joined in the conjunctive).

In the April 2011 memorandum decision pertaining to the present appeal, the CAVC held that, "particularly because the Board rated two of the appellant's disorders by analogy, DC 5284 is 'potentially applicable' to the appellant's case and should have been considered by the Board . . . On remand, the Board should determine whether DC 5284 applies to this case and, if so, decide whether its application to the evidence would result in a higher disability rating than that awarded under DC 5276."  The Board is bound by the holdings of the CAVC.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to a court's prior action with respect to the same claim).  

Diagnostic Code 5284 provides that foot injuries are to be assigned a 10 percent rating if they are moderate, a 20 percent rating if they are moderately severe, a 30 percent rating if they are severe, and a 40 percent rating if resulting in loss of use of the foot.  Words such as moderate and severe are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "moderate" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

After a review of all of the evidence in this case, the Board finds that, prior to January 17, 2007, the criteria for a rating in excess of 10 percent for bilateral flat feet with right fifth hammertoe, left foot plantar fasciitis, and left foot heel spur syndrome are not met.  Regarding, objective evidence of marked deformity (pronation, abduction, etc.), required for a 30 percent rating under Diagnostic Code 5276, and marked pronation or marked inward displacement, and severe spasm of the tendo-Achillis on manipulation, that is not improved by orthopaedic shoes or appliances, required for a 50 percent rating, there are no findings consistent with a pronation or abduction deformity, or with marked inward displacement of the tendo-Achillis.  X-rays of the feet have been largely normal with the exception of a calcaneal spur.  The report of a May 2005 VA spine examination reveals that x-rays of the feet were normal and the feet "overall appeared to be within normal limits."  In a January 2006 VA outpatient report, the Veteran was found to have a decreased medial arch, bilaterally, and a taut plantar fascia bilaterally.  Custom orthotics were prescribed.  In July 2006, a calcaneal spur was identified on x-ray, and an injection was administered.  

Regarding pain on manipulation and use accentuated (30 percent under Diagnostic Code 5276) or extreme tenderness of plantar surfaces of the feet (50 percent), the Board finds that, while the Veteran's feet were painful during this period, accentuated pain on manipulation and use is not more nearly approximated than pain on manipulation and use, nor is extreme tenderness of the plantar surfaces.  In so finding, the Board considers significant the intermittent nature of the Veteran's foot pain, in particular the episodes of more intense pain, as described and rated by the Veteran.  At a May 2005 VA spine examination, the Veteran reported intermittent dull achy pain in the middle part of each foot, which made walking difficult; the Veteran rated the pain at 5 out of 10 at its worst, but noted that, at other times pain is absent.  At a May 2005 VA spine examination, the feet were found to be nontender.  VA treatment records from March 2004 to March 2006 reveal complaints of foot pain; an August 2005 orthopaedic evaluation shows that the right foot was nontender to palpation at the origin of the plantar fascia, and there was no pain with passive dorsiflexion.  A November 2005 group practice note reveals complaint of right heel pain; tenderness was noted on the heels at that time.  In January 2006, the Veteran was treated for complaints of bilateral foot pain due to plantar fasciitis.  It was noted that the Veteran used gel cups with good relief, and he again reported that the pain was intermittent.  There was moderate tenderness to palpation of the central and medial plantar fascia of the left foot at that time.  In March 2006, the Veteran was also given a heel injection for relief of pain.  He subsequently reported that the heel pain was completely gone, and he reported that leather inserts were working very well to relieve pain.  The Veteran again reported pain in the left foot in July 2006.  He reported experiencing an episode of severe pain over the prior weekend, and had to ice his foot.  On examination, there was mild tenderness of the plantar fascia on the left.  In August 2006, the Veteran reported that left foot pain was not present in the morning but would increase throughout the day and would also ache when resting.  

Thus, with the exception of an episode of severe pain in July 2006, the Veteran's pain and tenderness has been described as intermittent, dull, mild, or moderate; the Veteran rated the pain at 5 out of 10 at its worst.  The criteria for a 30 percent rating specify that pain on manipulation and use must be accentuated.  While accentuated pain is not defined in the rating criteria, the Board finds that it would clearly entail some level of pain above that contemplated for a 10 percent (moderate) rating.  Here, the Board finds that, in consideration of periods severe pain that are balanced by periods of absent or mild foot pain, overall, the Veteran's intermittent foot pain is best characterized as moderate in degree.  

Regarding indications of swelling on use and characteristic callosities, there is no evidence of such symptomatology during this period.  Again, the Board notes that, during a May 2005 VA spine examination, the feet "overall appeared to be within normal limits."  

In sum, during the period prior to January 2007, the criteria for a 30 percent rating under Diagnostic Code 5276 are not met.  Moreover, even with consideration of the non-successive criteria for a 50 percent rating (discussed above), the weight of the evidence demonstrates that the criteria for a 30 percent rating or a 50 percent rating are not more nearly approximated that those for the 10 percent rating.  

The Board also finds that, in light of the intermittent symptomatology and impairment resulting from the bilateral foot disabilities during this period, the combined disabilities are most accurately described as moderate in nature, and a finding of moderately severe impairment under Diagnostic Code 5284 is not supported by the evidence.  The Board reiterates that the Veteran's pain has generally been described as intermittent, dull, mild and moderate, and x-rays have been pertinently normal.  An episode of severe pain is balanced by periods of absent or mild pain.  As such, the Board finds that a disability rating in excess of 10 percent is not warranted prior to January 10, 2007.  

In January 2007, the Veteran underwent a surgical release of left foot plantar fascia and removal of heel spurs.  Following the Veteran's post-surgery convalescence, treatment records reflect that, at least for a time, there was little or no functional impairment due to the bilateral foot disability.  Private treatment records from Dr. S. (a podiatrist), reveal that, by the end of March, post-surgical pain had resolved, residuals of surgery had healed, and the Veteran reported no pain.  VA treatment records from October 2007 to October 2008 reveal that, in October 2007, the foot was stable following surgery; no acute symptoms were reported.  During a June 2008 neurology consultation, the Veteran reported that orthotics had helped "tremendously" to relieve symptoms.  Despite evidence showing resolution of symptoms following the January 2007 surgery, the Veteran now contends that his feet continue to be painful.  More recent VA records substantiate this assertion.  The Veteran reported painful feet on a VA examination in March 2008, and on podiatry evaluations in February 2010, March 2010, April 2010, and November 2010.  Based on evidence showing continued pain on manipulation and use of the feet after the January 2007 surgery, and with resolution of all reasonable doubt in the Veteran's favour, the Board finds that a 10 percent disability rating is warranted for the period since April 1, 2007.  

The Board has considered whether a rating in excess of 10 percent is warranted since April 1, 2007, but finds that the weight of the evidence is against any higher rating under any diagnostic code.  Considering Diagnostic Code 5276, regarding characteristic callosities, a November 2010 VA podiatric clinic note reveals a callous on the top of the left fifth toe.  Dorsal hyperkeratotic tissue was noted on the left fifth IP joint.  Thus, one of the criteria for a 30 percent rating is met; however, the Board finds that the overall level of disability does not more nearly approximate the criteria for a 30 percent rating than it does for a 10 percent rating.  38 C.F.R. § 4.71a. 

Regarding objective evidence of marked deformity (pronation, abduction, etc.) (30 percent) and marked pronation, marked inward displacement, and severe spasm of the tendo-Achillis on manipulation, that is not improved by orthopedic shoes or appliances (50 percent), the Board finds that the weight of the evidence is against such symptoms.  At a VA contract examination in March 2008, the Veteran's posture and gait were found to be normal.  X-rays showed a pes planus deformity bilaterally, as well as heel spurs.  The Veteran is specifically service-connected for bilateral flat feet and left foot heel spur syndrome, and the presence of these conditions is not probative of any particular rating.  More probative, the examiner found the Achilles tendons were normal, left and right, and were well-aligned and nontender.  A February 2010 VA podiatry consultation reveals x-rays showing no evidence of acute fracture or dislocation.  Bilateral pes planus was noted, as well as small plantar-calcaneal enthesophytes, bilaterally, and mild osteophyte formation in the midfoot.  There was a severely decreased medial arch and everted calcaneus bilaterally.  An April 2010 podiatry attending note reveals a decreased medial arch bilaterally with tenderness noted to sinus tarsi, left foot.  A May 2010 CT scan of the left foot showed no evidence of fracture; degenerative changes were noted in the mid foot with osteophyte formation; there were mild degenerative changes in the first MTP joint.  The impression was mild degenerative changes in the first MTP joint and pes planus.  

While there is ample evidence reduced arches and heel spurs, as well as some arthritis, the evidence does not demonstrate pronation or abduction deformities or marked inward displacement of the tendo-Achillis.  In so finding, the Board notes that even the "severely" decreased medial arch noted in February 2010 does not suggest the type of foot deformity contemplated by the rating criteria.  The Board acknowledges that a November 2010 VA podiatric clinic note reveals that digits four and five were in a severely adducted in varus rotation, bilaterally; however, this refers to the toes and not to the feet.  Adduction of the toes does not suggest a marked pronation or abduction deformity of the feet, which is specified in the rating criteria.  Strength of the dorsiflexors, plantar flexors, invertors, and everters was rated at 5 out of 5, bilaterally.  In May 2011, the Veteran underwent an arthroplasty procedure on the left fourth and fifth toes.  

Regarding pain on manipulation and use accentuated (30 percent) and extreme tenderness of plantar surfaces of the feet (50 percent), as found with respect to the period prior to January17, 2007, since April 1, 2007, the evidence indicates intermittent pain that is generally moderate in degree.  At a VA contract examination in March 2008, the Veteran reported daily, intermittent pain of the feet.  The pain was achy and burning; it is relieved by rest and medication; the Veteran reported that he could not function without medication.  On examination, there was no pain with manipulation.  The examiner reported that the feet and toes showed no pain on motion; no weakness, no atrophy; and no muscle tenderness.  Palpation of the plantar surfaces and metatarsal heads were nontender.  Dorsiflexion of the toes, right and left, produced no pain.  A February 2010 VA podiatry consultation reveals complaint of painful flat feet for several years.  The Veteran reported pain rated at 3 out of 10 in the top and bottom of his arch, especially in the morning.  On examination, there was mild pain on palpation of the plantar fascia bilaterally.  A February 2010 VA tele-health care note reveals that the Veteran was called regarding to foot pain, but reported that someone had "squared him away" and he did not require any help.  A February 2010 primary care note reveals the Veteran's account of having no pain.  An April 2010 podiatry attending note reveals continuing pain despite recent receipt of orthotics.  The pain was described as intermittent, and the Veteran noted that he must sit for a while before he begins to walk.  In a May 2010 pain assessment, the Veteran reported pain in the mornings rated at 8 out of 10.  A November 2010 VA podiatric clinic note reveals intermittent pain in the left arch.  Pain was rated at 2 out of 10 and throbbing.  A March 2011 podiatry attending note reveals continued pain in the arch areas.  

Based on findings of intermittent pain that is relieved by rest, assessments of the Veteran's pain as mild, and estimates of pain on the Veteran's part of 3 out of 10 and 2 out of 10, the Board finds that, while pain on manipulation and use continues to be present, such pain is neither accentuated nor extreme.  

Regarding indications of swelling on use, at a VA contract examination in March 2008, the Veteran's feet and toes showed no edema or no disturbance in circulation.  A February 2010 VA podiatry consultation reveals no edema.  A November 2010 VA podiatric clinic note reveals no edema, bilaterally.  

Thus, while a callous was noted on the left fifth toe in November 2010, the overall manifestation of the Veteran's combined foot disabilities since April 2007 does not more nearly approximate severe flatfoot than it does moderate flatfoot.  The findings of mild to moderate pain, and the absence of pronation or abduction deformities or Achilles tendon displacement outweigh the presence of a callous.  This finding is supported by an estimate by the March 2008 VA contract examiner of moderate pes planus bilaterally.  As such, the Board finds that the criteria for a 30 percent or 50 percent rating are not more nearly approximated than those for the 10 percent rating assigned above.  

Regarding Diagnostic Code 5284, the Board finds that, based on the moderate impairment resulting from the bilateral flat feet with right fifth hammertoe, left foot plantar fasciitis, and left foot heel spur syndrome during this period, the disability is most accurately described as moderate in nature, and a finding of moderately severe impairment under Diagnostic Code 5284 is not supported by the evidence.  The Veteran's pain has generally been described in mild to moderate terms, and as intermittent and subject to relief.  The x-rays, aside from confirming the presence of flat feet and heel spurs, have been pertinently normal.  As such, the Board finds that a disability rating in excess of 10 percent is not warranted on the basis of Diagnostic Code 5284.  38 C.F.R. § 4.71a.  

The Board has also considered the applicability of other diagnostic codes for the feet; however, there is no evidence of nonunion or malunion of tarsal or metatarsal bones (Diagnostic Code 5283).  There is no evidence of hallux valgus or hallux rigidus (Diagnostic Code 5280, 5281).  There is no evidence of metatarsalgia or Morton's disease (Diagnostic Code 5279).  Notably, the March 2008 VA examiner found no Morton's metatarsalgia.  There is no evidence of claw foot (pes cavus) (Diagnostic Code 5278).  

Diagnostic Code 5282 provides a 10 percent rating for hammer toe affecting all toes, unilateral, without claw foot.  Where a single toe is affected, a zero percent rating is for assignment.  As only a single toe is involved in this case, Diagnostic Code 5282 does not support any higher or separate rating.  Diagnostic Code 5277 provides a minimum 10 percent rating for weak foot, bilateral, characterized by atrophy of the musculature, disturbed circulation, and weakness; however, a 10 percent rating is already assigned.  Service connection is not in effect for arthritis of the feet or toes; nevertheless, the pertinent diagnostic code (5003) provides a minimum 10 percent rating for painful motion that is otherwise not compensable.  In this case, for the entire period on appeal, a compensable rating has been assigned for the Veteran's bilateral flat feet with right fifth hammertoe, left foot plantar fasciitis, and left foot heel spur syndrome.  

In sum, the criteria for a 10 percent rating for bilateral flat feet with right fifth hammertoe, left foot plantar fasciitis, and left foot heel spur syndrome are met since April 1, 2007; however, the criteria for a rating higher than 10 percent are not met prior to January 14, 2007 or since April 1, 2007.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Analysis of Initial Rating for PTSD

The Veteran is seeking a higher initial rating for PTSD.  He contends that his PTSD is productive of total occupational and social impairment and that a 100 percent rating is warranted.  

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment the claimant is experiencing.

As noted by the CAVC in Mauerhan v. Principi, 16 Vet. App. 436 (1992), the Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. §§ 501, 1155; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.   

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV).  See also 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) Scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The GAF Scale score is based on all of a veteran's psychiatric impairments.  A GAF Scale score of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Scale score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF Scale score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A 61 to 70 GAF Scale score indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

In the July 2007 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 50 percent, pursuant to Diagnostic Code 9411, effective June 20, 2006.  Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders (General Formula) at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

After a review of all of the evidence, the Board finds that the criteria for a 70 percent initial rating are more nearly approximated.  This finding is based primarily on evidence of impaired impulse control (such as unprovoked irritability with periods of violence), inability to establish and maintain effective relationships, and difficulty in adapting to stressful circumstances (including work or a work-like setting).  The September 2008 VA examiner reported that the Veteran complained that he would get mad for no reason and is often irritable and angry.  The Veteran reported that, when he used to drink heavily, he would get in fights.  While the Veteran reported that he had not had a fight for several years and stopped drinking heavily 15 years prior, the May 2007 examiner specifically found that there was impaired impulse control, unprovoked irritability, and periods of violence at times.  

Regarding relationships, and a difficulty in adapting to stressful circumstances, the May 2007 examiner noted that the Veteran had worked in the same job for a long period of time after service, but while he got along with his supervisor, he did not relate well with co-workers.  The examiner also noted that the Veteran had difficulty making friends or keeping relationships.  The September 2008 examiner noted that the Veteran avoids people and prefers solitary activities.  He had difficulty with relationships, and was divorced.  Based on this evidence, the Board finds that there is an inability to establish and maintain effective relationships, and a difficulty in adapting to stressful circumstances (including work or a work-like setting).  

The Board acknowledges that many of the criteria for the 70 percent rating are not met.  The September 2008 examiner found that there was no suicidal or homicidal ideation, and no psychotic symptoms.  There is no evidence of obsessional rituals which interfere with routine activities.  There is no evidence of speech intermittently illogical, obscure, or irrelevant.  The May 2007 examiner found no impairment of speech or thought processes.  While the Veteran reported that he is watchful and suspicious in public, and that he feels anxious for no reason, this is more consistent with occasional panic attacks, as contemplated in the 50 percent rating, and does not suggest near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  There is no evidence of spatial disorientation.  Both the August 2008 and May 2007 examiners found the Veteran to be well oriented.  There is also no evidence of neglect of personal appearance and hygiene.  The May 2007 examiner found the Veteran's hygiene was appropriate.  

It is not necessary for all of the criteria for a particular rating to be met.  See 38 C.F.R. § 4.21 (it is not expected that all cases will show all the findings specified in the disability rating criteria).  It is only necessary that the overall disability picture more nearly approximate that rating.  Here, the Board finds that the Veteran's overall disability picture is more impaired than is contemplated by a rating at the 50 percent level.  This is supported by the assessments of the September 2008 VA examiner and the examiner at a March 2006 PTSD intake assessment, each of whom assigned a GAF score of 50, which is consistent with serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Although the Veteran's actual PTSD symptoms are more probative of the current rating than is a general characterization of overall impairment indicated by a GAF score, the Board has weighed and considered the GAF score as evidence that tends to show the Veteran's PTSD symptoms are worse than those contemplated by a 50 percent rating.  To the extent of any remaining doubt regarding entitlement to a 70 percent rating for the entire initial rating period, such doubt is resolved in the Veteran's favor.  

The Board has also considered whether a 100 percent rating is warranted; however, the Board finds that the weight of the evidence demonstrates that the Veteran does not have symptomatology of the type and degree contemplated for a 100 percent rating for any period.  Regarding symptoms like or similar to gross impairment in thought processes or communication, the Veteran's attorney has noted that a May 2007 VA examination report indicates that the Veteran suffers from a persistent difficulty concentrating, and communicating; however, the May 2007 examiner actually found that there was no impairment of speech or thought processes.  The Veteran's private physician, M.L.C., M.D., found the Veteran's speech was consistently decreased in rate, tone, and volume, and they had to stop the interview on multiple occasions due to his silence and tearfulness; however, a decreased tone, rate, and volume of speech, is not like or similar to gross impairment in thought processes or communication.  In fact, Dr. M.L.C. found the Veteran to be cognitively intact.  The Board finds that this is more probative evidence regarding impairment in thought processes or communication than a notation of decreased rate, tone, and volume of speech.  The September 2008 VA examiner found that the Veteran's fund of knowledge was good; abstracting ability was good; mathematical calculating ability was good; and insight and judgment were good.  The Board finds that, overall, the type and degree of symptoms contemplated as gross impairment in thought processes or communication are not shown.

There has been no description of symptoms like or similar to persistent delusions or hallucinations or grossly inappropriate behavior.  Indeed, the September 2008 VA examiner found no behavioral abnormalities, and the May 2007 VA examiner specifically found that the Veteran's behavior was appropriate.  There has been no description of the Veteran as posing a persistent danger to himself or others.  The September 2008 VA examiner found that the Veteran was not a threat to himself or anyone else.  Dr. M.L.C. found that there was no evidence of violence directed at the Veteran or other people.  

There has been no description of symptoms like or similar to disorientation to time or place or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The Veteran has been found to be oriented and to be able to perform activities of daily living such as maintenance of personal hygiene.  Regarding memory loss, the Veteran's attorney has noted that the May 2007 VA examination report indicates that the Veteran suffers from a persistent difficulty concentrating and communicating; however, a review of the May 2007 VA examination report shows that the Veteran's memory was found to be normal, and he was found that he was a reliable historian.  The September 2008 VA examiner noted that the Veteran reported a decrement concerning his concentrating ability and memory function, but the examiner found that no memory deficits were observed on testing, and the Veteran was attentive.  Memory function was good for three out of three objects at one and fifteen minutes.  The examiner found the Veteran to be a truthful and reliable historian.  A June 2006 VA social work note reveals that the Veteran reported increased memory loss, and he was not sure why this was occurring.  While there is at least a perception on the part of the Veteran that he has sustained some level of memory loss, the Board notes that the criteria for a 70 percent rating include deficiencies in thinking, which would include memory loss.  Here, there is no suggestion in the evidence of symptoms like or similar to memory loss for names of close relatives, the Veteran's own occupation, or the Veteran's own name.  

In essence, the evidence in this case demonstrates symptoms of a lesser type and degree than is contemplated for a 100 percent rating.  The Board acknowledges that the symptomatology enumerated in the General Rating Formula for Mental Disorders are examples and need not be shown specifically.  To warrant a 100 percent rating, it must only be shown that there is total occupational and social impairment.  In this regard, the Board notes that Dr. M.L.C. found that the Veteran was no longer able to function, either occupationally or socially.  According to 
Dr. M.L.C. the Veteran has been unable to manage in any type of setting requiring interpersonal interactions, including the simplest of social settings, such as a basketball game where his grandchildren are playing, a birthday party, or simple social interactions.  According to Dr. M.L.C., the Veteran becomes fearful, scared, avoidant, and unable to separate the emotions, intensity, and feelings he had during his service in Vietnam from the present time.  He has no friends, engages in no interpersonal interactions, if avoidable, and can barely speak to his grandchildren.  According to Dr. M.L.C., there is no question that the Veteran has severe PTSD which has rendered him unemployable.  Dr. M.L.C. reasoned that, by definition, an occupational setting requires some degree of interpersonal interaction with supervisors, peers, and the public.  These are essential components of a job site, and it is quite clear that the Veteran can no longer interact appropriately, reasonably, or consistently in this type of setting.  

In contrast to Dr. M.L.C.'s opinion, the September 2008 VA examiner found that the Veteran was capable of working under certain circumstances.  According to the examiner, the Veteran would not perform well if he were in proximity to other people, and he would not take orders well; however, the examiner found that the Veteran would be able to work in a structured setting without close supervision, and without exposure to significant emotional stress.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board is not persuaded by the opinion of Dr. M.L.C. that total occupational impairment is demonstrated in this case.  In so finding, the Board notes that Dr. M.L.C.'s opinion as to occupational impairment appears to be based principally on his assertion that, by definition, an occupational setting requires some degree of interpersonal interaction with supervisors, peers, and the public, and that these are essential components of a job site.  The Board notes that this is not a medical finding, and it is unclear from this assertion whether or why Dr. M.L.C. would exclude the possibility of the Veteran's working in a setting without close supervision and without exposure to significant emotional stress, such as described by the September 2008 VA examiner.  The Board finds the opinion of the September 2008 VA examiner to be more persuasive than the unsupported assertion of Dr. M.L.C. that employment is precluded by the very definition of an occupational setting.  This definition would seem to be artificially narrow.   

In addressing the September 2008 VA examiner's findings, the Veteran's attorney has argued that VA regulations posit that the criteria for a total rating is not whether a Veteran can work provided he or she is given proper modifications, but whether there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15 (2011).  The assertion of the Veteran's attorney appears to minimize the requirement that substantially gainful occupation is "impossible."  The Board finds that, contrary to the assertion of the Veteran's attorney, the evidence here demonstrates that engaging in a substantially gainful occupation would not be impossible in the type of theoretical employment situation that is attuned to the Veteran's symptomatology.  The Board acknowledges that getting and keeping a job would not be easy given the level of severity of the Veteran's PTSD symptoms; however, the criteria for the 70 percent rating do not contemplate a situation where getting and keeping a job is easy.  They contemplate that it is not impossible, as is contemplated for a 100 percent rating, but that there is still a difficulty in adapting to stressful circumstances (including work or a work-like setting) and an inability to establish and maintain effective relationships.   

Regarding social impairment, the evidence indicates that the Veteran's level of social impairment is substantial.  The May 2007 VA examiner noted that the Veteran reported an inability to keep a loving relationship with a woman and feeling anxious for no reason.  He avoids crowds and loud noise.  His symptoms occur constantly, which makes him a loner, very depressed, and unable to work with others.  The September 2008 VA examination report reveals the Veteran's complaint that he does better by himself.  When he is in public, he is watchful, wary and suspicious.  He has difficulty getting along in relationships.  
A letter from the Veteran's son notes that the Veteran has always had trouble communicating his feelings and showing his emotions and that he's uncomfortable in crowds or even small groups.  A letter from the Veteran's brother notes that the Veteran used to be very outgoing and got along with people very well but now his whole personality had changed; even during family holiday events, he is very reserved.  A letter from a friend who has known the Veteran for more than 20 years notes that she he is mistrusting of others, a very private and reserved person, uncomfortable in crowds, and has difficulty with relationships.  

While there is no doubt that the Veteran has demonstrated social withdrawal and avoidance that affects all aspects of his life, such symptomatology is entirely contemplated by social impairment with deficiencies in most areas, and by an "inability" to establish and maintain effective relationships.  

The Board also notes that, in addition to the GAF scores of 50 discussed above, the May 2007 VA examiner assigned a score of 51 to 60, which is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  The Veteran's private physician, Dr. M.L.C., assigned a GAF score of 40 currently and a range of 40 - 45 over the prior year.  The scores from 41 to 45 are consistent with that assigned by the September 2008 examiner.  The score of 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Board finds that these scores are consistent with a 70 percent rating.  The Board specifically notes the correlation of the symptoms associated with a GAF score of 40 (impairment in several areas, such as work or school, family relations, judgment, thinking, or mood) with the criteria for a 70 percent rating (deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood).  

In sum, for the entire period of this appeal, the Veteran's service-connected PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Such symptomatology is entirely contemplated by the 70 percent disability rating granted in this decision, and the criteria for a higher rating are not met.  The Board also notes that, as none of the criteria for a 100 percent rating are met, it cannot be said that the Veteran's disability picture more nearly approximates that contemplated for the 100 percent rating.  To the extent a higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected foot disabilities and PTSD.  The criteria for the feet specifically provide for ratings based on the presence of flat feet, foot injuries, arthritis, limitation of motion, including due to pain, and other orthopedic factors such as gait impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Such factors are explicitly part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  

All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, anxiety, suspiciousness, chronic sleep impairment, and memory loss are specifically included in the rating schedule, and the assigned 70 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

Prior to January 10, 2007, an increased disability rating for bilateral flat feet with right fifth hammertoe, left foot plantar fasciitis, and left foot heel spur syndrome, in excess of 10 percent, is denied.  

Since April 1, 2007, a 10 percent disability rating, but not higher, for bilateral flat feet with right fifth hammertoe, left foot plantar fasciitis, and left foot heel spur syndrome, in excess of zero percent, is granted.

For the entire period on appeal, a 70 percent, but not higher, initial rating for PTSD is granted.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the issue of an increased disability rating for posttraumatic degenerative disc and joint disease of the lumbosacral spine.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In the October 2011 memorandum decision, the CAVC found two deficiencies in the Board's April 2009 decision regarding the rating of the low back disability.  These relate to a deficiency in the duty to assist, and a deficiency in the Board's discussion of functional impairment.  Regarding the duty to assist, the CAVC noted that, while a March 2008 VA medical examination report indicated that the Veteran had no neurological abnormalities, less than a month after the examination, the Veteran submitted a statement to VA reporting a worsening of his symptoms since March 2008 examination, and complaining of paresthesias of the bilateral lower extremities; he requested that he be scheduled for another examination.  The CAVC also noted a June 2008 treatment record, which includes a notation that the Veteran was suffering from sensory deficit in his lumbar spine which could be from radiculopathy.  The Veteran asserted before the CAVC that the Board should have explained whether a medical examination was necessary to address the medical question of whether the Veteran experienced neurological manifestations of his low back disability and, if so, how severe were those manifestations.  The CAVC noted that the Board included in the decision the results of a September 2008 examination, which includes lower extremity neurological findings.  Specifically, on neurological examination of the lower extremities, motor and sensory function were within normal limits.  Lower extremity reflexes of the knee and ankle were 2+ and ankle jerk 2+, and peripheral nerve involvement was not evident during examination.  Nevertheless, the CAVC held that the Board failed to discuss the September 2008 examination results in finding that there were no associated objective neurological abnormalities.  The CAVC also found that the Board's discussion was limited to a recitation of objective findings made during the examination.  On remand, the Board was instructed to take the neurological findings of the September 2008 examination into consideration, and then, based upon its conclusions concerning those findings, determine whether VA had adequately met his duty to assist in this case.

The CAVC also noted that the Board did not give adequate consideration to the Deluca factors regarding additional functional impairment associated with factor such as pain, weakness, fatigue, and incoordination.  Upon consideration of the deficiencies noted by the CAVC, the Board finds that an additional examination is necessary to specifically address the alleged worsening of the back disability subsequent to the March 2008 examination, and to specifically address the extent of any associated objective neurological abnormalities, as well as functional impairment, related to the low back disability.  

VA's duty to assist the veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  Snuffer, 10 Vet. App. at 403.

The Board is bound by the holdings of the CAVC in its memorandum decision.  See Chisem, 10 Vet. App. at 527-8 (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the CAVC's prior action with respect to the same claim).  

The separate issue of entitlement to TDIU is inextricably intertwined and the adjudication of the issue of rating of the low back disability; therefore, the issue of TDIU will be deferred pending the proposed development and rating of the low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the issue of a disability rating in excess of 10 percent for posttraumatic degenerative disc and joint disease of the lumbosacral spine and the issue of a TDIU are REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the current manifestations and severity of his service-connected posttraumatic degenerative disc and joint disease of the lumbosacral spine.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed.  

* In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

* The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

* The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups), and, provide an assessment of the functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

* The examiner should describe all objective neurological abnormalities associated with the service-connected posttraumatic degenerative disc and joint disease of the lumbosacral spine.  In so doing, the examiner should specify the nerves involved, and provide an opinion as to the level of severity (whether there is complete paralysis of the affected nerve, or incomplete paralysis that is less than mild, mild, moderate, moderately severe, or severe.  

* The examiner should also express an opinion regarding whether the Veteran's combined service-connected disabilities (PTSD, cervical spine disability, lumbar spine disability, right knee disability, hypertension, allergic rhinitis, and bilateral foot disability), without consideration of any nonservice-connected disorders, render him unable to secure and follow a substantially gainful occupation.  

* The supporting rationale for all opinions expressed should also be provided.

2.  Readjudicate the remanded issues of a disability rating in excess of 10 percent for posttraumatic degenerative disc and joint disease of the lumbosacral spine, and TDIU.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).


These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


